Citation Nr: 0739889	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-06 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.  

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbar spine degenerative disc disease and degenerative joint 
disease, on appeal from the initial determination.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1971 to May 
1978.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In July 2007, the Board received a letter from the veteran in 
which he expressed dissatisfaction with an April 2007 rating 
decision that assigned a 20 percent evaluation for his lumbar 
spine degenerative disc disease and degenerative joint 
disease.  The July 2007 letter initiated an appeal of that 
issue.  However, the process of perfecting an appeal to the 
Board has not been completed.  Therefore, the issue is not 
before the Board at this time.  The next step in the appeals 
process must be competed by the agency of original 
jurisdiction (AOJ).  

Because the next step after initiation of an appeal falls to 
the AOJ, the issue of an evaluation in excess of 20 percent 
for lumbar spine degenerative disc disease and degenerative 
joint disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

A seizure disorder did not have its onset during the 
veteran's active service or within one year of separation 
from active service and is not otherwise etiologically 
related the veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including epilepsies, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

The veteran contends that he suffered a head injury in a 
motor vehicle accident in 1974, giving rise to a current 
seizure disorder.  In his February 2005 substantive appeal, 
he asserted that he was hospitalized overnight at Evans Army 
Hospital at Fort Carson, Colorado, following this motor 
vehicle accident.  He also stated that he was then sent to 
the barracks with a two week profile for pain and given a 
walking cane.  

In an undated letter addressed to the veteran's Congressman, 
and received by VA in February 2007, the veteran reported 
that he also sustained a low back injury in this motor 
vehicle accident.  In a letter received by VA in January 
2007, the veteran argued that inservice evidence of treatment 
for a low back injury is favorable to his claim for a seizure 
disorder, apparently on a theory that such evidence of 
treatment verifies that he suffered the injury to his back in 
a motor vehicle accident and suffered a head injury in the 
same accident.  

Service medical records contain one reference to an 
automobile accident; a note dated in August 1972 that simply 
reports that the veteran complained of a pulled muscle from 
an auto accident.  There is no mention of hospitalization, of 
a head injury, the location of the complained pulled muscle, 
or of a two week profile for pain.  Further notes, from May 
through November 1976, refer to the veteran's reported back 
pain as a mild strain, but do not mention trauma.  An April 
1977 treatment note remarked that the veteran complained of a 
lump on his back with no history of trauma.  These treatment 
notes are completely absent for any mention of a head injury, 
or, for that matter, of any injury to the veteran's back from 
a motor vehicle accident, undermining the claim of service 
connection for the back disorder.  

Also of record are service reports of medical examination and 
medical history.  A May 1974 report of reenlistment medical 
examination makes no mention of a head injury but indicates 
that clinical evaluation of the veteran's head and neurologic 
system was normal.  In an associated report of medical 
history, the veteran indicated that he did not then have, nor 
had ever had, frequent or severe headaches, dizziness or 
fainting spells, epilepsy or fits, or periods of 
unconsciousness.  He also indicated that he had never been a 
patient in any type of hospital.  A report of periodical 
medical examination from May 1976, and a separation report of 
medical examination from March 1978 provide the same results 
as the May 1974 report of medical examination.  In a March 
1978 separation report of medical history, the veteran 
indicated that he either then had or had previously had a 
head injury.  He also reported that he had been a patient in 
a hospital in Germany in November 1976 for hepatitis; a 
hospitalization that is confirmed in the service medical 
records.  A note from a medical professional, on that March 
1978 report of medical history, states "Bump on head. 
1974."  There is no mention of a motor vehicle accident.  

These service medical records provide strong evidence against 
the veteran's claim because the records are detailed, but 
contain no evidence of injury to the veteran's head in an 
automobile accident.  Additionally, by the veteran's own 
report in the discharge report of medical history, the only 
hospitalization during service was in 1976 for hepatitis.  
The medical personnel notation that the veteran suffered a 
bump on the head, four years after the alleged fact, 
necessarily derives only from the veteran's report as there 
is no record of this injury on other than the separation 
report of medical history.

In fact, a detailed review of the service medical record 
clearly undermines the RO's determination that service 
connection should be awarded for the residuals of a back 
injury in service.  In any event, this issue is not before 
the Board at this time.   

The veteran is certainly competent to state that he injured 
his head in a motor vehicle accident during service.  
However, the Board must assess the credibility and probative 
value of the veteran's statements.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In doing so, the 
Board has "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Board finds the veteran's account of an inservice head 
injury during a motor vehicle accident to lack credibility 
and thus affords it little, if any, probative value.  His own 
statements made during service contradict his recent 
assertion that he was hospitalized following the alleged 
accident.  Additionally, the detailed service medical records 
contemporaneous to the alleged injury make no objective 
mention of a head injury.  Furthermore, there is no mention 
in the service medical records of the alleged 14 day profile 
for pain, and given the RO's unsuccessful efforts to obtain 
records of the reported hospitalization, as described in the 
"Duties to notify and assist" section below, the Board 
concludes that no such records exist.  

The Board finds that the service medical records associated 
with the claims file are more probative than the veteran's 
recent statements as to whether he received a head injury 
during service.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).  

Not only do the service medical records provide considerable 
evidence against the veteran's claim, post-service medical 
records provide additional such evidence.  

A letter from "T.K.", P.A. of the Summit Medical Clinic, 
dated in June 2003, marks the first evidence of record of the 
veteran's seizure disorder.  In that letter, T.K. states that 
the veteran recently developed the seizure disorder and 
reports the veteran's account of the alleged inservice motor 
vehicle accident.  The recent onset of the veteran's reported 
seizures is corroborated by VA clinic notes from June 2004 
that report the first seizure as occurring in March 2003, 
many years after service.  

As the first evidence of a seizure disorder comes twenty five 
years after separation from service, the presumptive 
provisions of 38 C.F.R. § 3.307 and § 3.309 are not for 
application.  

Social Security Administration (SSA) records are of record 
and the SSA recorded the veteran's alleged inservice injury 
as fact.  The SSA records do not contain copies of the 
veteran's service medical records and therefore made this 
determination based on less highly relevant evidence than 
that before the Board.  This alone greatly reduces any 
probative value of the SSA finding.  

In addition to T.K.'s June 2003 letter and the SSA records, 
the record contains several other reports of the alleged 
inservice head injury by VA and non-VA medical professionals, 
all of which are based solely on the veteran's accounts.  In 
this case, the medical or other expertise of these 
professionals is not a factor in determining whether the 
veteran injured his head in a motor vehicle accident during 
service.  

Because the question of whether the veteran suffered a head 
injury in a motor vehicle accident during service is a 
factual one, VA adjudicators are not bound to accept accounts 
or medical opinions from persons that rest completely on the 
veteran's incredible account.  Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
accord Swann v. Brown, 5 Vet. App. 229, 233 (1993) (noting 
that the Board is not bound to accept a veteran's 
uncorroborated account of his active service experiences or 
medical opinions based on those accounts).  

All reports from the medical professionals and the SSA are 
merely restatements of the veteran's assertion and contain no 
additional indices of reliability as to the occurrence of the 
alleged inservice injury.  None of these reports come from 
persons that state that they observed the alleged inservice 
injury and therefore, there reports as to the occurrence of 
the event are not competent evidence.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (a fact witness is competent only 
as to matters that the witness actually observed and is 
within the realm of the witness's personal knowledge).  

Also militating strongly against affording any weight to the 
veteran's account communicated to these medical professionals 
is a November 2001 statement from "J.J.", M.D, addressing 
the veteran's service-connected back.  In that letter, the 
physician reports the veteran's back and leg pain and states 
"[h]e does not describe any initial injury."  This cannot 
merely be a lack of the physician to have an interest in non-
recent medical history because in this same letter the 
physician remarks as to the veteran's "history of hepatitis 
in the remote past and a tonsillectomy, as well in the remote 
past."  This is further evidence that the veteran is not 
credible because although he has since asserted that he 
injured both his back and head in the same inservice 
accident, he did not report that alleged incident to a 
treating physician; an incident that it would appear the 
veteran would have noted in that context, providing more 
evidence against this claim and the claim of service 
connection for the back disorder. 

Because the Board finds that the veteran's account of an 
inservice head injury is contradicted by both the service 
medical records and the post service evidence, and all post-
service reports of a head injury during service derive only 
from the veteran's incredible account, the Board affords no 
probative weight to these reports, including findings 
contained in the SSA records, on the issue of whether the 
veteran suffered an inservice head injury.  These reports are 
only probative of the veteran's reported seizures since June 
2003.  In contrast, the service and post-service medical 
evidence provides strong evidence that this alleged inservice 
injury/event did not occur.  Hence, the Board finds that the 
alleged inservice head injury that the veteran contends led 
to his recent seizure disorder did not occur.  As such, the 
veteran's claim lacks a necessary element, an inservice 
event, injury, or disease giving rise to the claimed 
disability.  

Based on the above, the preponderance of the evidence is 
against the veteran's claim and his claim must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran on July 2, 2003 and March 20, 
2006 that fully addressed all four notice elements.  The July 
2003 letter was sent prior to the initial AOJ decision in 
this matter.  That letter informed the veteran of what 
evidence was required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the AOJ.

The duty to notify with regard to assignment of disability 
ratings and effective dates was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of the letter 
sent to the veteran in March 2006 that fully addressed all 
four notice elements with regard to assignment of disability 
ratings and effective dates.  The letter informed the veteran 
of what evidence was required to establish a disability 
rating and effective date and asked the veteran to submit 
evidence and/or information, which would include that in his 
possession, to the AOJ.  This letter also referred to the 
earlier notice provided, thus apprising the veteran that this 
was only additional notice.  This necessarily incorporated 
the previous notice as to the respective duties of the 
veteran and VA in obtaining evidence.  Although the notice 
letter was not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial 
to the veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued on April 13, 2007 after the 
notice was provided.  

For the reasons stated above, the timing defect as to notice 
of assignment of disability ratings and effective dates has 
been cured.  Furthermore, because service connection is being 
denied in this decision, any notice deficiency as to these 
elements is harmless error as no disability rating or 
effective date will be assigned.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that the overwhelming 
preponderance of the evidence is against a finding that the 
claimed inservice event/injury occurred and that a seizure 
disorder manifested within one year of separation from active 
duty.  For this reason, the Board has no duty to afford the 
veteran a medical examination or obtain a medical opinion, 
and declines to do so.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, VA outpatient treatment records, and SSA disability 
records.  Either submitted by the veteran or obtained with 
the assistance of VA, are private treatment records and 
letters from Summit Medical Clinic, Memorial Hospital 
(Colorado Springs), "L.W.", M.D., "T.K.", P.A., "J.J.", 
M.D., and "L.A.", M.D.

The veteran has asserted that he was hospitalized for one day 
during service at the Evans Army Hospital at Fort Carson, 
Colorado.  In April 2006, a response to an RO request was 
obtained from the Department of the Army, Evans Army 
Community Hospital, that the veteran was not in the database.  
The RO also requested those records as well as line of duty 
records referring to a motor vehicle accident, via a 
Personnel Information Exchange System (PIES) request.  In 
April 2007, a PIES response was received that no such records 
were found.  

Based on these responses, the Board concludes that these 
records do not exist and further efforts to locate such 
records would be futile; thus relieving VA of any further 
duty to obtain these records.  See 38 C.F.R. § 3.159(c)(2).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a seizure disorder is 
denied.  


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a) (West 2002), an appeal to the Board must 
be initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2007).

In an April 2007 rating decision, the RO granted service 
connection for lumbar spine degenerative disc disease and 
degenerative joint disease and assigned a 20 percent 
evaluation.  In a letter received in July 2007, the veteran 
expressed disagreement with the rating assigned.  A statement 
of the case has not yet been issued with regard to this 
notice of disagreement.  See 38 U.S.C.A. § 7105(d)(1).  
Because the filing of a notice of disagreement initiates 
appellate review, the claim must be remanded for the 
preparation of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995).  


Accordingly, the case is REMANDED for the following action:

Issue the veteran a statement of the case 
with regard to the April 2007 rating 
decision that granted service connection 
for lumbar spine degenerative disc disease 
and degenerative joint disease and 
assigned a 20 percent evaluation.  Of note 
is that the veteran's claim for this 
disability was filed prior to the 
September 2003 revision to the rating 
schedule for disabilities of the spine, 
requiring consideration of both the 
"old" and "new" criteria rating 
criteria.  The veteran should be informed 
of his appellate rights and of the actions 
necessary to perfect an appeal on this 
issue.  Thereafter, this issue is to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


